Title: From George Washington to Robert Morris, 15 March 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir.
                            Phila. March 15. 1782
                        
                        Major Genl Baron Steuben proposes to leave Town next week and has again applied to me on the subject of his
                            former Letter—I think his situation peculiar and such as to call for Some attention to his request and I would wish you to
                            comply with it, so far as is consistent with your other arrangements. I am &c.

                    